MEMORANDUM **
Juan Antonio Campos appeals from the district court’s judgment and 141-month sentence following his guilty-plea conviction for attempted taking of a motor vehicle by force, violence, and intimidation; use of a firearm during a crime of violence; and being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 2119, 924(c), and 922(g)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Campos has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief was filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. We affirm the conviction. Because Campos knowingly and voluntarily waived his right to appeal his sentence and was sentenced within the terms of the plea agreement, we dismiss the appeal of his sentence. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Accordingly, we GRANT counsel’s motion to withdraw.
*605We AFFIRM the conviction and DISMISS the appeal of the sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.